387-/3
                                        ELECTRONIC RECORD

CCA #       14-12-00466-CR                              OFFENSE Aggravated Sexual Assault



            William Tyrone Washington v. The State of
STYLE:      Texas                                       COUNTY       Harris




TRIAL COURT:              262nd District Court                                                          MOTION

TRIAL COURT #:            1345408                           FOR REHEARING IS:

TRIAL COURT JUDGE:        Judge, 262nd DistrictCourt        DATE:             _

DISPOSITION:        jmttffflSrrfMtifi&l judge:.
DATE:

JUSTICE:.                              PC   i-rC
PUBLISH:                             DNP:




CLK RECORD:         ImL                                    SUPP CLK RECORD

RPT RECORD:         mm                                      SUPP RPT RECORD

STATE BR; _             'ih.                                SUPP BR

APP BR:        =        fji<?                              PRO SE BR

                                IN THE COURT OF CRIMINAL APPEALS

                                                                                            3*7-/3
ELECTRONIC RECORD                                          CCA#

        S"hArte,S                 Petition                   Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:
                                                            JUDGE:

DATE: '>&,;//" /£• 2CW                                       SIGNED: _                            PC:

JUDGE
        £*         :                                        PUBLISH:                             DNP:

                    . MOTION FOR REHEARING IN                MOTION FOR STAYOF MANDATE IS:

CCA IS:                    ON                                                     .         ON

JUDGE:                                                      JUDGE:                , ..   .. ..